Citation Nr: 0022218	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  89-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
1979.  He also had service with the Army National Guard from 
May 1983 to May 1984, during which time he served on active 
duty for training from August 21, 1983, to November 18, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
paranoid schizophrenia.

The Board remanded the case for further development of the 
evidence in March 1990.  In October 1991, the Board denied 
the claim for service connection for paranoid schizophrenia.

The veteran appealed the Board's October 1991 decision to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims (Court)).  In a 
December 1992 order, the Court granted an Unopposed Motion 
for Remand of the case submitted by the Acting Secretary of 
Veterans Affairs.

In November 1996, a hearing was conducted before a VA hearing 
officer.  In June 1999, the RO received a request for another 
hearing.  In letters to the RO in April and May 2000 and in a 
telephone conversation with the Board in June 2000, as 
documented in a VA Form 119, Report of Contact, the veteran's 
attorney has withdrawn the June 1999 hearing request.  
38 C.F.R. § 20.603(a) (1999) (providing that, unless 
specifically noted to the contrary, "designations of an 
attorney as a representative will extend to all matters with 
respect to claims for benefits under laws administered by the 
Department of Veterans Affairs.").



FINDINGS OF FACT

1.  The veteran served on active duty from June to October 
1979.

2.  Medical evidence has been presented or secured to render 
plausible an assertion that the veteran currently has 
paranoid schizophrenia.

3.  No medical evidence has been presented or secured to 
render plausible an assertion that paranoid schizophrenia had 
its onset during active duty in 1979 or that it manifested 
itself to a degree of 10 percent or more within one year 
following discharge from active duty in October 1979.

4.  The veteran served with the Army National Guard from May 
1983 to May 1984 during which time he served on active duty 
for training for a period of 90 days from August 21, 1983, to 
November 18, 1983.

5.  No medical evidence has been presented or secured to 
render plausible an assertion that the veteran was disabled 
from paranoid schizophrenia incurred in the line of duty 
during the period of active duty for training from August 21, 
1983, to November 18, 1983.

6.  Medical evidence is of record showing a diagnosis of 
paranoid schizophrenia in September 1982.

7.  No medical evidence has been presented or secured to 
render plausible an assertion that preexisting paranoid 
schizophrenia underwent an increase in severity during a 
period of active duty for training from August 21, 1983, to 
November 18, 1983.



CONCLUSION OF LAW

The claim for service connection for paranoid schizophrenia 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts.

DD Forms 214, Certificates of Release or Discharge from 
Active Duty; NGB Form 22, Departments of the Army and the Air 
Force National Guard Bureau, Report of Separation and Record 
of Service; and a statement from a Military Personnel 
Officer, Pennsylvania Army National Guard, dated in December 
1988, show that the veteran served on active duty from June 
1979 to October 1979 and that he had service with the Army 
National Guard from May 1983 to May 1984, during which time 
he served on active duty for training from August 21, 1983, 
to November 18, 1983.

The veteran first claimed service connection for paranoid 
schizophrenia in August 1988.  On his original application, 
he stated that he had been treated in 1979 at a 
Rehabilitation Center in El Paso, Texas; at the Rochester 
Mental Health Center in 1983; at St. Francis Hospital from 
1984 to 1987; and at Mayview State Hospital from February 25, 
1988, to April 1, 1988.

In October 1988, the RO received treatment records from a VA 
medical center (VAMC) on Highland Drive in Pittsburgh.  The 
records pertained to a period of treatment in August 1988.  
Diagnoses included chronic paranoid schizophrenia, alcohol 
dependency, and mixed substance abuse including marijuana and 
crack.  The veteran provided a history of having taken his 
first drink at age 14 and of drinking regularly by the time 
he was 15.  He also stated that he had smoked four to five 
joints of marijuana a day since the age of 14.  In the 
discharge summary, it was noted that the veteran had been 
treated in the past for paranoid schizophrenia at St. Francis 
Hospital and at the VAMC, Highland Drive, although dates of 
treatment were not specified.  It was also noted that the 
veteran had been treated for detoxification in the past at 
the Beaver County Medical Center as well as at the VAMC, 
Highland Drive.  It was noted that the veteran had been in a 
Substance Abuse Treatment Program in 1987 but did not 
complete the program.  It was also noted that the veteran did 
not complete the Substance Abuse Treatment Program during the 
period of hospitalization in September 1988.

Also in October 1988, the RO received treatment records from 
St. Francis Hospital in reply to a letter it had sent in 
September 1988 seeking to obtain such records.  The records 
of treatment from St. Francis Hospital were dated from July 
1984 to September 1988 and showed treatment for paranoid 
schizophrenia.  A record from September 1988 showed that the 
veteran also had been treated at Mayview State Hospital, 
Rochester Mental Health Center, and the Highland Drive VA 
Hospital, but no dates of treatment were specified.

Later in October 1988, the RO received a discharge summary, 
dated April 1988, from Mayview State Hospital.  It was noted 
in the summary that this admission to Mayview was the first 
for the veteran and that he had been admitted in February 
1988.  The report showed diagnoses which included chronic 
paranoid schizophrenia but provided no information about the 
time of onset or origin of the disease.

In December 1988, the RO received service medical records 
pertaining to the period of active duty from June 1979 to 
October 1979.  These records show no complaints or findings 
pertaining to a psychiatric disorder.  A September 1979 
Report of Mental Status Evaluation showed that the veteran's 
behavior was passive, he was fully alert and fully oriented; 
his mood was level; his thinking process, clear; and his 
memory, good.  The examiner's impression was no significant 
mental illness; the veteran was mentally responsible; he was 
able to distinguish right from wrong and adhere to the right.  
It was noted that the veteran had been seen for a mental 
status evaluation and found to be free of any psychosis or 
severe neurosis that would preclude administrative separation 
or other administrative actions deemed appropriate by the 
commander.  In a form on the back for the commander, the 
examiner stated that the veteran was cooperative and 
expressed an awareness that he was having difficulty 
adjusting to military life.  He indicated that he did not 
want to stay in the Army until the end of his current 
enlistment and appeared unmotivated to change his current 
behavior.  He appeared not to have the emotional stability 
and self-discipline to become a productive soldier.  His 
attitude was not good and his aptitude for becoming a 
productive solder appeared lacking.  The veteran seemed 
immature, related a history of impulsiveness, and reported 
difficulty in the past relating to individuals in authority 
positions.  The examiner did not believe the veteran would be 
a good candidate for rehabilitation.

Also in December 1988, the RO received service records 
pertaining to the veteran's service with the National Guard.  
The records included a December 1988 statement of a Military 
Personnel Officer that the veteran had enlisted in the 
National Guard in May 1983 and was given an "Hon[orable] 
Disch[arge] from [the Pennsylvania Army National Guard] and 
as a Reserve of the Army, Fraudulent Entry" in May 1984.  
The statement showed that the veteran had a period of active 
duty for training during this time from August 21, 1983, to 
November 18, 1983.  An NGB Form 22, Departments of the Army 
and the Air Force National Guard Bureau Report of Separation 
and Record of Service, was also received by RO showing that 
the veteran was discharged from the Guard for "fraudulent 
enlistment."  A DD Form 214 was received pertaining to the 
period of active duty for training from August 1983 to 
November 1983.  The character of service for the active duty 
for training period was honorable.

Service medical records included the May 1983 enlistment 
examination report which showed no complaints or findings 
pertaining to a psychiatric disorder.  Other medical reports 
showed that the veteran was seen for complaints of abdominal 
pain, a lump on the left inner thigh, bumps on the face 
causing pain when shaving, and a cough.  There were no 
complaints or findings pertaining to a psychiatric disorder.

In February 1989, the RO denied the veteran's claim for 
service connection for paranoid schizophrenia and informed 
him of the decision the same month.  He submitted a notice of 
disagreement in February 1989, a statement of the case was 
issued in April 1989, and he perfected his appeal to the 
Board by filing a VA Form 1-9 substantive appeal in June 
1989.  On his substantive appeal, the veteran stated that his 
condition had been diagnosed and treated within one year of 
his discharge from active military service.

In March 1990, the Board remanded the case for further 
development.  Specifically, the Board instructed the RO to 
obtain records of treatment in Beaver County referred to in 
the July 1984 Discharge Summary from St. Francis Hospital; to 
obtain any records of treatment at the Rochester Mental 
Health Center, and to obtain the complete clinical records of 
treatment from the Highland Drive VA Hospital.

In July 1990, the RO received a Discharge Summary for a 
period of hospitalization in June 1990 from a VAMC in 
Coatesville, Pennsylvania.  The diagnosis was schizophrenia, 
paranoid chronic with acute exacerbation.  The report showed 
a history of a "first psychiatric hospitalization at 
Rochester Mental Health Center" for two months for 
complaints of auditory hallucinations and paranoid delusions.  
It was noted that the veteran's second hospitalization was in 
1984 at St. Francis Hospital.  The veteran also gave a 
history of having been in the Army from 1979 to 1982, of 
having suffered a psychotic episode while in the Army, and of 
having received an honorable discharge.

In September 1990, the RO requested complete clinical records 
for all admissions from the Highland Drive VAMC.  In October 
1990, the RO received medical records dating from November 
1987 to July 1990 from the VAMC which included duplicate 
copies of the reports from the period of hospitalization in 
August 1988 which were already of record.  A 
November-December 1987 VAMC Discharge Summary showed 
diagnoses which included schizophrenia paranoid.  This report 
showed a history of the veteran's having been treated at St. 
Francis Hospital "[s]ince 1983" for paranoid schizophrenia 
and of his having "been in Butler VAMC rehabilitation 
program but only stayed for one week in 1980."  The veteran 
also provided a history of having "been in the service for 
only six months and discharged due to drinking in 1979."

In March 1991, the RO received medical reports from the 
Rochester Mental Health Center in Rochester, Pennsylvania, 
and from the Community Mental Health Center of Beaver County 
which was at the same address in Rochester, Pennsylvania, as 
the Rochester Mental Health Center.  These reports were dated 
from April 1989 to August 1990.  In the April 1989 report, 
the veteran gave a history -- in addition to recent 
hospitalizations -- of having "previously been an inpatient 
at the Rochester Mental Health Center on two occasions, and 
these were in 1982 and in 1985."  The veteran also reported 
that he "had been in the Army in 1979 and completed basic 
training but wasn't able to complete advanced infantry 
training and was given an honorable discharge."  The veteran 
also reported that he "had felt that, while in the service, 
there was some conspiracy against him."

In March 1991, the RO received a copy of a Civil Court 
Commitment from Beaver County Court of Common Pleas showing 
that the veteran was committed in March 1991 for treatment at 
the Community Mental Health Center of Beaver County in 
Rochester, Pennsylvania, and/or at the VAMC, Highland Drive.

The RO continued its denial of the claim for service 
connection for paranoid schizophrenia on remand from the 
Board.  In a May 1991 VA Form 1-646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
argued that the September 1979 Report of Mental Status 
Evaluation completed prior to the veteran's discharge from 
active duty may have been indicative of a psychiatric problem 
in service.  The representative noted that the veteran's 
enlistment with the National Guard was terminated for 
"fraudulent enlistment" and that perhaps this action was 
taken because it was discovered that the veteran was found to 
be mentally unfit during the period of active duty in 1979.

In October 1991, the Board denied the claim for service 
connection for paranoid schizophrenia.  The veteran appealed 
the Board's decision to the Court.  In December 1992, the 
Court vacated the Board's decision and granted an unopposed 
motion of the Secretary for remand and ordered compliance 
with the instructions in the motion to remand.

The motion for remand required that the VA assist the veteran 
by attempting to obtain medical records and certain service 
records, specifically, the following records:

(1)	records from the Rochester Mental Health Center in 
Beaver County dated prior to 1989;

(2)	records from the VAMC, Butler, where the veteran 
provided a history of having been treated in 1980 as 
recorded in records from the VAMC, Highland Drive;

(3)	additional service medical records, if any, from the 
veteran's period of active duty in 1979 that might 
provide more information about the veteran's mental 
state than the September 1979 Mental Health Evaluation 
did;

(4)	service personnel records to ascertain the reason for 
his discharge prior to completing his Advanced 
Individual Training (AIT) and the applicable Army 
regulation which was the basis for the separation;

(5)	a Social Security benefits decision, if any, or the 
reports of any examinations or other medical evidence 
used to establish such benefits.

In June 1993, the Board remanded the case to the RO to obtain 
the records requested in the Secretary's motion for remand.

First, on remand, the RO obtained additional medical records 
from the Rochester Mental Health Center.  (The Board notes 
that, as is indicated by the same street address on the 
letterhead and records, i.e., 176 Virginia Avenue, the 
Rochester Mental Health Center appears to be the same 
facility as the Community Mental Health Center of Beaver 
County and appears also to be related to Aliquippa Hospital, 
the name appearing on more recent records.  For example, when 
the RO requested records pertaining to the veteran from 
Aliquippa Hospital in 1996, the hospital forwarded records 
from the Community Mental Health Center of Beaver County.)  
These records were received in August 1994 from the Social 
Security Administration in response to the RO's request for 
records from that agency.  The earliest record of treatment 
is from the Community Mental Health Center of Beaver County 
and is dated in September 1982.  The record shows that the 
veteran had been transferred from the Medical Center of 
Beaver County where he was being treated for detoxification.  
It was also noted that there was a previous detoxification in 
April 1982, and the veteran stated that he had been abusing 
alcohol for three years and had been into the hospital for 
detoxification on at least two occasions.  The diagnosis was 
schizophrenia, paranoid type with secondary alcoholism.

Records from the Medical Center of Beaver County were also 
received from the Social Security Administration in August 
1994.  A June 1984 History and Physical Report and Discharge 
Summary from the Medical Center showed that the veteran was 
admitted by an emergency room physician for detoxification 
because of acute alcoholic intoxication.  It was noted that 
the veteran had been admitted on two previous occasions in 
April and September 1982 also for detoxification for acute 
alcoholic intoxication.  It was noted that he had a history 
of drinking heavy amounts of wine for the past 10 years and 
was discharged from the Army because of ethanol abuse.  It 
was noted that on the September 1982 admission, he had been 
diagnosed with paranoid schizophrenia.

Second, with regard to the records from the VAMC, Butler, 
where the veteran provided a history of having been treated 
in 1980 as recorded in records from the VAMC, Highland Drive, 
the Board notes that the earliest record obtained on remand 
was for a period of hospitalization for three days in 
November 1982.  The veteran had presented himself voluntarily 
in the outpatient department requesting admission to the 
Alcoholic Unit.  He gave a history of alcoholism for quite a 
long time.  The diagnosis was acute and chronic alcoholism.  
In July 1999, the RO specifically requested records from 
January 1980 to December 1980 from the facility in Butler, 
but, after a long search which included tracking down three 
volumes of medical records that had been sent to the VAMC in 
Cleveland, the RO received reports in September 1999 and 
March 2000 that there were no records of treatment in 1980 at 
the Butler VAMC on file.

Third, regarding additional service medical records, if any, 
from the veteran's period of active duty in 1979 that might 
provide more information about the veteran's mental state 
than the September 1979 Mental Health Evaluation did, the RO 
requested such psychiatric records in August 1993 from the 
National Personnel Records Center (NPRC) which responded that 
no 1979 psychiatric records were on file there.

Fourth, with regard to obtaining service personnel records to 
ascertain the reason for the veteran's discharge prior to 
completing his Advanced Individual Training (AIT) and the 
applicable Army regulation which was the basis for the 
separation, the RO obtained the veteran's DD Form 214 from 
the period of active duty from June to October 1979 which 
showed that he was given an honorable discharge under the 
authority of Paragraph 5-33, Army Regulation 635-200.  The 
narrative reason for separation was "Trainee Discharge 
Program (TDP)".  The RO obtained a copy of this regulation 
in effect at the time of the veteran's discharge from service 
and copies of the regulation are in the claims file.  Under 
"5-33.  The Trainee Discharge Program (TDP)" it is noted, 
"This program provides that commanders may expeditiously 
separate members who lack the necessary motivation, 
discipline, ability, or aptitude to become a productive 
soldier" under certain circumstances.

Concerning the finding by the Army National Guard that the 
veteran's enlistment was "fraudulent", the RO obtained 
records which showed not that his enlistment was fraudulent 
because it was discovered that he had been discharged in 1979 
for a psychiatric disorder, as the veteran's representative 
had argued may have been the case in the May 1991 VA Form 
1-646, but rather that his enlistment was fraudulent because 
it was discovered that the veteran had failed to divulge a 
prior arrest record at the time of enlistment.  Specifically, 
a February 1984 memorandum from a Military Personnel Officer 
reflected that information provided by the Defense 
Investigation Service showed that the veteran had been 
arrested and charged with driving while intoxicated in June 
1982 and the charge was reduced to public drunkenness for 
which the veteran was fined.  The veteran also had been 
arrested and charged with Robbery and Conspiracy to Commit 
Robbery for which he was placed into Accelerated 
Rehabilitative Disposition (ARD) on October 1981.  It was 
noted that placement in the ARD did not constitute a 
conviction but that the member did have an arrest record and 
failure to divulge it made his enlistment fraudulent under 
Army regulations.

Finally, as noted above, the RO did obtain on remand reports 
of examinations and other medical evidence from the Social 
Security Administration.

On remand, the veteran requested a hearing which was held 
before a VA hearing officer in November 1996 and he testified 
that he had been treated in a VA facility in El Paso, Texas, 
in 1979.  The RO attempted to obtain these records by written 
request in January 1997 on a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, in which it requested the facility in El 
Paso to furnish all available treatment records for the 
veteran; however, an October 1997 VA Form 119, Report of 
Contact, documents that the VA facility in El Paso had no 
records of treatment for the veteran.

Applicable Law And Analysis.

Service Connection Based On Active Duty
From June To October 1979.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the case of veterans who have served for 90 days 
or more during a period of war or after December 31, 1946, 
service connection for certain diseases, including a 
psychosis, may also be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1112(a), 1137 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999); Grose v. Brown, 4 
Vet. App. 144, 147 (1993) (noting that, although section 1137 
was added to the law so that the presumptions provided by 
section 1112 could be applied not only to veterans who served 
"during a period of war" but also to veterans who served 
during peacetime, nothing in the legislative history suggests 
that Congress intended to remove the requirement in section 
1112 that, in order for the presumptions to apply, the 
veteran must have "served for ninety days or more").  In 
such cases, it is presumed under the law that a disease was 
incurred in or aggravated by service "notwithstanding there 
is no record of evidence of such disease during the period of 
service".  38 U.S.C.A. § 1112(a).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim for service connection is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).

Where a determinative issue in a case involves medical 
causation or etiology or a medical diagnosis, medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Epps, 126 F.3d at 1468.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Generally, only evidence 
that is or may be favorable to the claim should be considered 
in deciding whether a claim is well grounded.  See Clyburn v. 
West, 12 Vet. App. 296, 302 (1999), citing Arms v. West, 12 
Vet. App. 188, 195 (1999) (noting that generally "only the 
evidence in support of the claim is to be considered" in 
determining whether a claim is well grounded), overruled on 
other grounds by Kessel v. West, 13 Vet. App. 9, 19 (1999).

In Epps v. Gober, the United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C. § 5107(a), VA has 
a duty to assist only those claimants who have established 
well grounded, i.e., plausible, claims.  Epps, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998).  
Moreover, the United States Court of Appeals for Veterans 
Claims has issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, 13 Vet. App. 205 (1999) 
(per curiam).  Once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded, the claimant's 
initial burden has been met, and VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.

This case began before the Court's definition of a well 
grounded claim had developed to the extent described in the 
preceding paragraphs.  However, judicial decisions issued 
during the course of an appeal must be applied retroactively 
even where they are less favorable to the appellant.  Brewer 
v. West, 11 Vet. App. 228, 233-234 (1998), citing Harper v. 
Virginia Dept. of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 
2517 (1993) ("rule of federal law, once announced and 
applied to the parties to the controversy, must be given full 
retroactive effect by all courts adjudicating federal law").

It is clear from the evidence of record in this case that the 
veteran has been diagnosed with paranoid schizophrenia since 
the 1980s.  The diagnosis is shown most recently in a 
December 1999 private hospital report from Armstrong County 
Memorial Hospital.  Accordingly, the Board concludes that the 
first Caluza requirement for a well grounded claim for 
service connection for paranoid schizophrenia -- i.e., that 
there be a medical diagnosis of a current disability -- has 
been met in this case.  Thus, the remaining issues with 
regard to whether the claim for service connection for 
paranoid schizophrenia is well grounded are whether there is 
any evidence which renders plausible an assertion that 
current paranoid schizophrenia had its onset in active 
service between June and October 1979; or, if not, whether 
evidence renders plausible an assertion that the disease 
manifested itself to a degree of 10 percent or more within 
one year of service separation in October 1979.

In this case, there is no medical evidence in the service 
medical records that renders plausible an assertion that 
paranoid schizophrenia began or had its onset in active 
service.  On the Mental Status Evaluation conducted in 
service, the veteran was found free from any psychosis or 
severe neurosis that would preclude administrative separation 
or other administrative actions.  The RO requested the NPRC 
to conduct a search for additional service medical records, 
including psychiatric treatment records, and the NPRC 
confirmed in August 1993 that no such records were found 
there.  The Board notes that there is no evidence in this 
case that indicates that there are any service medical 
records in addition to those that were obtained from the NPRC 
and placed in the claims file at the time of the veteran's 
original claim in 1988.

The earliest medical evidence showing a diagnosis of 
schizophrenia is dated in September 1982.  The September 1982 
General History and Psychiatric Evaluation of Anne W. Becker, 
M.D., of Community Mental Health Center of Beaver County 
showed that the diagnosis rendered by Dr. Becker was 
schizophrenia, paranoid type with secondary alcoholism.  The 
veteran testified that he had been treated at a VA facility 
in El Paso, Texas, prior to his discharge from service in 
1979.  However, the VA facility found no records pertaining 
to the veteran dated in 1979.  Accordingly, because there is 
no evidence in this case that paranoid schizophrenia, which 
is first shown by the evidence to have been diagnosed in 
September 1982, had its onset during active duty in 1979 or 
is otherwise the result of a disease or injury incurred in 
active service in 1979, the Board concludes that the claim 
for service connection for paranoid schizophrenia on a direct 
basis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

With regard to service connection based on the one-year 
presumptive period following separation from active duty in 
October 1979, the Board notes that there is no medical 
evidence of record pertaining to the period from October 1979 
to October 1980.  Although the veteran claimed that he had 
been treated at the VAMC, Butler, in 1980, the earliest 
medical report from that facility was dated in November 1982 
and a specific search for treatment records from that 
facility dated in 1980 did not produce any such records.  
Accordingly, because of the lack of any evidence which 
renders plausible an assertion that schizophrenia manifested 
itself to a degree of 10 percent or more in the year after 
separation from active service in October 1979, the Board 
concludes that the claim for service connection for paranoid 
schizophrenia on a presumptive basis is not well grounded.  
38 U.S.C.A. § 5107(a).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, the RO conducted 
searches for specific, particular items of evidence of whose 
possible existence the veteran had put VA on notice and 
which, if submitted, may have made the claim for service 
connection for paranoid schizophrenia well grounded.  
However, those searches did not produce the records that the 
veteran claimed were in existence.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations in this case under 
section 5103(a).  38 U.S.C.A. § 5103(a) (West 1991).



	(CONTINUED ON NEXT PAGE)

Service Connection Based On Active Duty For Training
From August 21, 1983, to November 18, 1983

Basic entitlement to compensation for service-connected 
disabilities for veterans who served during other than a 
period of war derives from 38 U.S.C. § 1131, which provides, 
in part, as follows:  "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter . . . ."  38 U.S.C.A. § 1131 (emphasis added).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 1991); see also 
38 C.F.R. § 3.1(d) (1999).  The term "active military, 
naval, or air service" is defined to include, inter alia, 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 1991) (emphasis added); see also 38 C.F.R. § 
3.6(a) (1999).  The term "active duty for training" 
includes, inter alia, certain full time duty in the Army 
National Guard.  38 U.S.C.A. § 101(22) (West 1991); see also 
38 C.F.R. § 3.6(c)(3) (1999).

In this case, the veteran had service with the Army National 
Guard from May 1983 to May 1984 during which time he was on 
active duty for training from August 21, 1983, to November 
18, 1983.  To establish service connection for paranoid 
schizophrenia based on this period of service, the veteran 
must show that he was disabled during the period of active 
duty for training from August 21, 1983, and November 18, 
1983, due to paranoid schizophrenia which was incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  The 
remainder of his service with the National Guard was 
considered inactive duty for training and service connection 
may be granted for disability resulting only from injuries 
during such a period, not disability resulting from diseases 
such as schizophrenia.  38 U.S.C.A. § 101(23), (24); see 
McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. 
§§ 101(24), 1131) (stating that the law "permits service 
connection for persons on inactive duty [training] only for 
injuries, not diseases, incurred or aggravated in line of 
duty").

The medical evidence in this case does not render plausible a 
claim that the veteran was disabled during the period of 
active duty for training from August 21, 1983, and November 
18, 1983, due to paranoid schizophrenia which was incurred or 
aggravated in the line of duty.  Concerning a claim based on 
incurrence of the disease, service medical records from this 
period of service, including the May 1983 enlistment 
examination report for service in the National Guard, showed 
no complaints or findings pertaining to a psychiatric 
disorder.  Other medical reports showed that the veteran was 
seen for complaints of abdominal pain, a lump on the left 
inner thigh, bumps on the face causing pain when shaving, and 
a cough.  There were no complaints or findings pertaining to 
a psychiatric disorder among these reports.  Moreover, no 
other medical evidence has been submitted in this case to 
render plausible an assertion that the veteran was disabled 
during the period of active duty for training from August 21, 
1983, and November 18, 1983, due to paranoid schizophrenia 
which was incurred in the line of duty.  Thus, considering 
only the evidence favorable to a claim for service connection 
based on disability due to incurrence of paranoid 
schizophrenia while on active duty for training, the Board 
concludes that there is no medical evidence to render 
plausible a claim that the veteran was disabled during active 
duty for training due to paranoid schizophrenia incurred 
during that period.

Concerning a claim based on aggravation of the disease during 
active duty for training, medical evidence dated prior to the 
period of active duty for training shows a diagnosis of the 
disease.  Specifically, the September 1982 General History 
and Psychiatric Evaluation of Anne W. Becker, M.D., of 
Community Mental Health Center of Beaver County, showed that 
the diagnosis rendered by Dr. Becker was schizophrenia, 
paranoid type with secondary alcoholism.  However, no medical 
evidence has been presented or secured in this case showing 
an increase in the severity of the disability during the 
period of active duty for training from August to November 
1983.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period).

As noted above, service medical records from the period of 
active duty for training showed that the veteran was seen for 
complaints of abdominal pain, a lump on the left inner thigh, 
bumps on the face causing pain when shaving, and a cough but 
there were no complaints or findings pertaining to a 
psychiatric disorder.  Moreover, no other medical evidence 
has been submitted in this case to render plausible an 
assertion that the veteran was disabled during the period of 
active duty for training from August 21, 1983, and November 
18, 1983, due to aggravation of paranoid schizophrenia during 
that period.  Because there is no evidence to render 
plausible a claim that the veteran was disabled during the 
period of active duty for training due to incurrence or 
aggravation of paranoid schizophrenia, the claim for service 
connection for paranoid schizophrenia based on the period of 
active duty for training is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In so concluding, the Board notes that, although there is 
medical evidence in the record pertaining to paranoid 
schizophrenia in the year after the period of active duty for 
training, the veteran is not entitled to application of the 
presumptive provisions of section 1112 in adjudication of 
this claim for service connection for paranoid schizophrenia 
based on his period of active duty for training in 1983.  
Although the veteran in this case is a "veteran" based on 
the period of active duty served in 1979, he has not shown 
that he was "disabled . . . from a disease or injury 
incurred or aggravated in line of duty" during the period of 
active duty for training in 1983, and therefore that period 
was not "active military, naval, or air service".  38 
U.S.C.A. § 101(24); McManaway, 13 Vet. App. at 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim" (emphasis in McManaway)).

Although when section 1112 is read in isolation from other 
provisions in the law, it appears to provide a presumption of 
service incurrence or aggravation for certain diseases "in 
the case of any veteran who served for ninety days or more 
during a period of war" or, by means of section 1137, "in 
the case of any veteran who served in the active, military, 
naval, or air service after December 31, 1946," for ninety 
days or more (emphasis added) and the veteran in this case 
meets the latter requirement based on his active duty service 
in 1979, section 1112 is not meant to be read or construed in 
isolation.  By its own terms, it was written "[f]or the 
purposes of section 1110", the basic entitlement provision 
for wartime disability compensation and, by application of 
section 1137, it is applicable "[f]or the purposes of this 
subchapter", a reference to Subchapter V which includes 
section 1131, the basic entitlement provision for peacetime 
disability compensation.  Section 1131, as noted above, 
provides that for disability resulting from injury or disease 
incurred or aggravated in line of duty "in the active 
military, naval, or air service, . . . the United States will 
pay to any veteran thus disabled and who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred or preexisting injury or disease was aggravated, 
compensation . . . .  38 U.S.C.A. § 1131 (emphasis added).

Because section 1112 exists for the purposes of section 1131, 
it therefore exists to provide the presumption of service 
incurrence or aggravation for disability which is claimed to 
have resulted from injury or disease incurred or aggravated 
during a period of "active military, naval, or air 
service."  38 U.S.C.A. § 1131 (emphasis added).  Because a 
period of active duty for training is not a period of active 
military, naval, or air service until after it has been 
determined that "the individual concerned was 
disabled . . . from a disease or injury incurred or 
aggravated in line of duty" during that period, the 
presumptive provisions of section 1112 may not be applied to 
a period of active duty for training before it has been 
determined that (i.e., for the purposes of determining 
whether) "the individual concerned was disabled . . . from a 
disease or injury incurred or aggravated in line of duty" 
during that period.  38 U.S.C.A. §101(24); Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring) (noting that -- in a case where appellant claimed 
service connection for multiple sclerosis under section 
1112's provision of a seven-year presumptive period for 
multiple sclerosis based on the disease's having manifested 
itself to a degree of 10 percent or more in the seven-year 
period following her service on active duty for training, -- 
if, for example, the appellant had claimed service connection 
for a back disability from a back injury incurred during the 
same period of active duty for training and that claim was 
granted, that disability would have qualified the active duty 
for training period as "active . . . service" and that 
would have made her eligible for the benefit of the 
presumption under section 1112(a)(4) for multiple sclerosis).

Thus, because the veteran in this case has not established 
that he was "disabled . . . from a disease or injury 
incurred or aggravated in line of duty" during his period of 
active duty for training from August to November 1983, that 
period is not active military service and the presumptive 
provisions of section 1112 are not applicable to his claim 
that he was "disabled . . . from [paranoid schizophrenia] 
incurred or aggravated in line of duty" during that period.  
38 U.S.C.A. §§ 101(2), 101(24), 1112(a), 1131, 1137; 
38 C.F.R. §§ 3.6, 3.307, 3.309; Biggins, 1 Vet. App. at 
477-79; Paulson, 7 Vet. App. at 470; Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998); McManaway, 13 Vet. App. 
at 67.

For the reasons and bases articulated above, the Board 
concludes that the claim for service connection for paranoid 
schizophrenia, based either on the period of active duty in 
1979 or on the period of active duty for training in 1983, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for paranoid schizophrenia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

